Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 5-7 & 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George et al. (Pub. No.: WO 2018/044267 A1).
Regarding Claim 1, George et al. discloses a quantum dot device, comprising:									a quantum well stack (Par. 0021 & 0028; Fig. 1 – 146); 						an insulating material above the quantum well stack, wherein the insulating material includes a trench region (Par. 0021 & 0028; Fig. 1 – insulating material 128, quantum well stack 146; trench regions 104-1 & 104-2 combined can be considered as the trench region);			a first gate and an adjacent second gate above the quantum well stack, wherein the first gate and the second gate are above the insulating material and extend into the trench region (Par. 0033; Figs. 1 & 4 – couple of gates 106 are shown; the gate on the left of the middle insulating section 128 could be considered as the first gate and the gate on the right of the middle insulating section could be considered as the second gate);							a gate wall in the trench region between the first gate and the second gate, wherein the gate wall includes the insulating material, a hardmask, and an etch stop material (Par. 0021, 0028-0032 ; Fig. 1 – the middle insulating material 128 and gate dielectric 114 right beneath it together could be considered  to constitute the gate wall; gate dielectric 114, under BRI, could be considered as an etch stop layer as the etching stops or slows down when the etchant reaches it during the process of trench formation by etching insulating material 128 from selected areas; insulating material 128 could be formed of silicon oxide and the gate dielectric might be a multilayer gate dielectric; hardmask has not been shown in Fig. 1 but it’s possible presence is stated especially in Par. 0056; this prior art talks about use of a hardmask formed on the insulating material 128 and a photoresist formed on the said hardmask in order to create trench 104; this prior art then states  “after which the remaining hardmask and photoresist may be removed” which implies that the hardmask might not be removed and left as it is; it is worth stating that this prior art has in other instances used similar language regarding other hardmasks such as “hardmask 116 may be removed” (Par. 0033 & 0034) and instead of removing it has left it as it is and can be seen in the Figs. such as in Fig.1; it is also important to mention that a close look at Fig. 31B (or Fig. 1B) of the instant application and Fig. 1 of the prior art would make it clear that the conductive via 120 contacts the gate from very similar position and presence or absence of the hardmask would not have any bearing on the operation or the performance of the device), and wherein:												the insulating material is between the hardmask and the quantum well stack (Par. 0033-0034, 0043, 0056 – as mentioned above, hardmask has not been shown in Fig. 1 but it’s possible presence is stated especially in Par. 0056; this prior art talks about use of a hardmask formed on the insulating material 128 and a photoresist formed on the said hardmask in order to create trench 104; this prior art then states  “after which the remaining hardmask and photoresist may be removed” which implies that the hardmask may not be removed and left as it is; it is worth stating that this prior art has in other instances used similar language regarding other hardmasks such as “hardmask 116 may be removed” (Par. 0033 & 0034) and instead of removing it has left it as it is and can be seen in the Figs. such as in Fig.1; it is also important to mention that a close look at Fig. 31B (or Fig. 1B) of the instant application and Fig. 1 of the prior art would make it clear that the conductive via 120 contacts the gate (Par. 0043) from very similar position and presence or absence of the hardmask on the gate wall would not have any bearing on the operation or the performance of the device; in the case the hardmask is not removed it would be together with the quantum well stack sandwiching the insulating material 128), and			the etch stop material is between the insulating material and the quantum well stack (Fig. 1).													 
Regarding Claim 2, George et al., as applied to claim 1, discloses the quantum dot device, wherein the first gate includes a first gate metal, the second gate includes a second gate metal, and the first gate metal has a same material composition as the second gate metal (Par. 0033; Figs. 1 & 4 – gate metal 110 maybe, e.g., Al).
Regarding Claim 3, George et al., as applied to claim 2, discloses the quantum dot device, wherein each of the first gate metal and the second gate metal has a damascene fill grain structure (Par. 0100-0106; Figs. 1 & 60-65 – in this particular embodiment the gate metal 110 is deposited using a fill technique after the insulating material 128 has been patterned and should nucleate along the adjacent surfaces of the patterned insulating material 128 and gate dielectric). 
Regarding Claim 5, George et al., as applied to claim 2, discloses the quantum dot device, wherein the first gate includes a first gate dielectric, the second gate includes a second gate dielectric, and the first gate dielectric has a same material composition as the second gate dielectric (Fig. 1 – first gate dielectric and second gate dielectric both are formed of the same dielectric layer 114).
Regarding Claim 6, George et al., as applied to claim 5, discloses the quantum dot device, wherein the first gate dielectric and the second gate dielectric are part of a single planar layer of gate dielectric material above the quantum well stack (Figs. 1 & 7). 
Regarding Claim 7, George et al., as applied to claim 6, discloses the quantum dot device, wherein the first gate dielectric or the second gate dielectric has a U-shaped cross-section (Par. 0057; Figs. 56-59).
Regarding Claim 9, George et al., as applied to claim 1, discloses the quantum dot device, wherein the trench region is bowed outwards or tapered inwards (Par. 0084, Fig. 49).
Regarding Claim 10, George et al., as applied to claim 1, discloses the quantum dot device, wherein the insulating material is a first insulating material, and the quantum dot device further includes: a second insulating material above the first gate and the second gate (Par. 0030 & 0049; Fig. 1 – first insulating material 128; second insulating material 130).
Regarding Claim 11, George et al., as applied to claim 10, discloses the quantum dot device, wherein the second insulating material has a same material composition as the first insulating material (Par. 0030 & 0049; Fig. 1 – both the first insulating material 128 and the second insulating material 130 could be potentially formed of silicon oxide).
Regarding Claim 12, George et al., as applied to claim 1, discloses the quantum dot device, wherein the quantum well stack includes a quantum well layer (Par. 0030; Figs. 1 & 50-52 – quantum well stack 146; quantum well layer 152).
Regarding Claim 13, George et al., as applied to claim 1, discloses the quantum dot device, wherein the trench region is a first trench region, the insulating material includes a second trench region parallel to the first trench region, and the quantum dot device further includes: a third gate and an adjacent fourth gate above the quantum well stack, wherein the third gate and the fourth gate are above the insulating material and extend into the second trench region (Figs. 1, 3 & 4).
Regarding Claim 14, George et al. discloses a method of manufacturing a quantum dot device, comprising: 				forming a quantum well stack (Par. 0021 & 0028; Figs. 1 & 6 – 146); 				forming a layer of insulating material above the quantum well stack (Par. 0021 & 0028; Figs. 1 & 8 – insulating material 128, quantum well stack 146); 				forming via openings through the layer of insulating material (Fig. 9); and 		forming gates that extend over the layer of insulating material and into the via openings (Par. 0033; Figs. 1 & 4 – couple of gates 106 are shown in Fig. 1), 					wherein: 													the gates include a first gate and an adjacent second gate above the quantum well stack (Par. 0033; Figs. 1 & 4 – couple of gates 106 are shown; the gate on the left of the middle insulating section 128 could be considered as the first gate and the gate on the right of the middle insulating section could be considered as the second gate),								a gate wall in the trench region between the first gate and the second gate (Par. 0021, 0028-0032 ; Fig. 1 – the middle insulating material 128 and gate dielectric 114 right beneath it together could be considered  to constitute the gate wall), 						the gate wall includes the insulating material, a hardmask, and an etch stop material (Par. 0021, 0028-0032 ; Fig. 1 – the middle insulating material 128 and gate dielectric 114 right beneath it together could be considered  to constitute the gate wall; gate dielectric 114, under BRI, could be considered as an etch stop layer as the etching stops or slows down when the etchant reaches it during the process of trench formation by etching insulating material 128 from selected areas; insulating material 128 could be formed of silicon oxide and the gate dielectric might be a multilayer gate dielectric; hardmask has not been shown in Fig. 1 but it’s possible presence is stated especially in Par. 0056; this prior art talks about use of a hardmask formed on the insulating material 128 and a photoresist formed on the said hardmask in order to create trench 104; this prior art then states  “after which the remaining hardmask and photoresist may be removed” which implies that the hardmask might not be removed and left as it is; it is worth stating that this prior art has in other instances used similar language regarding other hardmasks such as “hardmask 116 may be removed” (Par. 0033 & 0034) and instead of removing it has left it as it is and can be seen in the Figs. such as in Fig.1; it is also important to mention that a close look at Fig. 31B (or Fig. 1B) of the instant application and Fig. 1 of the prior art would make it clear that the conductive via 120 contacts the gate from very similar position and presence or absence of the hardmask would not have any bearing on the operation or the performance of the device), 												the insulating material is between the hardmask and the quantum well stack (Par. 0033-0034, 0043, 0056 – as mentioned above, hardmask has not been shown in Fig. 1 but it’s possible presence is stated especially in Par. 0056; this prior art talks about use of a hardmask formed on the insulating material 128 and a photoresist formed on the said hardmask in order to create trench 104; this prior art then states  “after which the remaining hardmask and photoresist may be removed” which implies that the hardmask may not be removed and left as it is; it is worth stating that this prior art has in other instances used similar language regarding other hardmasks such as “hardmask 116 may be removed” (Par. 0033 & 0034) and instead of removing it has left it as it is and can be seen in the Figs. such as in Fig.1; it is also important to mention that a close look at Fig. 31B (or Fig. 1B) of the instant application and Fig. 1 of the prior art would make it clear that the conductive via 120 contacts the gate (Par. 0043) from very similar position and presence or absence of the hardmask on the gate wall would not have any bearing on the operation or the performance of the device; in the case the hardmask is not removed it would be together with the quantum well stack sandwiching the insulating material 128), and														the etch stop material is between the insulating material and the quantum well stack (Fig. 1).									
Regarding Claim 15, George et al., as applied to claim 14, discloses the method, wherein forming gates includes: forming gate metal in the via openings (Fig. 1).
Regarding Claim 16, George et al., as applied to claim 14, discloses the method, wherein forming gates includes: forming a conformal layer of liner material in the via openings (Fig. 48 – conformal layer 134).
Allowable Subject Matter
Claims 17-22 are allowed. 							                  The following is an examiner's statement of reasons for allowance: 
 	Regarding Claim 17: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a quantum computing device, comprising: a quantum processing device, wherein the quantum processing device includes a quantum well stack, a plurality of linear arrays of gates above the quantum well stack to control quantum dot formation in the quantum well stack, wherein an insulating material is between a first linear array of gates and a second linear array of gates, the insulating material is between individual gates in the first linear array of gates, and gate metal of the first linear array of gates extends over the insulating material; and a non-quantum processing device, coupled to the quantum processing device, to control voltages applied to the plurality of linear arrays of gates.
The most relevant prior art reference due to George et al. (Pub. No.: WO 2018/044267 A1) substantially discloses a quantum computing device (abstract), comprising: 				a quantum processing device (Fig. 73 – 2026), wherein the quantum processing device includes a quantum well stack (Par. 0021 & 0028, 0142; Fig. 1 – quantum processing device 2026 may include one or more quantum dot devices 100 (Fig. 1) which in turn includes quantum well stack 146), a plurality of linear arrays of gates above the quantum well stack to control quantum dot formation in the quantum well stack (Par. 0022, 0038; Fig. 4), wherein an insulating material is between a first linear array of gates and a second linear array of gates (Par. 0028; Figs. 1-4), another insulating material is between individual gates in the first linear array of gates (Par. 0032; Figs. 1-4 – first linear array of gates comprising gates 106-1), and gate metal of the first linear array of gates extends over the insulating material (Fig. 1); and a non-quantum processing device (Par. 0142, Fig. 73 - 2028), coupled to the quantum processing device, to control voltages applied to the plurality of linear arrays of gates (Par. 0030, 0038, 0135-0141).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 17 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 17 is deemed patentable over the prior arts.

Regarding Claims 18-22: these claims are allowed because of their dependency status from claim 17.

Response to Arguments
Applicants’ arguments, regarding claims 1-3, 5-7 & 9-16, filed on 07/13/2022 have been fully considered but they are not found to be persuasive. Please see the rejections above. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/22/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812